DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 16/021,541 filed on November 5, 2020.  After thorough search and examination of the present application and in light of the prior art made of record, claims 1 to 4, 7 to 11, and 14 to 18 are allowed.
	
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 1, 8, and 15.
More specifically, the prior art of record does not specifically suggest the combination of “mapping the first expertise level to a first given risk model for the domain of a plurality of risk models, identifying a first set of content segments of the plurality of content segments that would pose a risk of harm to the reader with the first expertise level assigned to the user based on the first given risk model, applying a first set of visual cues to one or more the first set of content segments comprised in the selected document; updating the display of the selected document based on the dwell time, comprising: updating the dataset describing the user by adding the dwell time to the dataset; mapping the updated dataset to a second given user group; assigning the second expertise level associated with the second given user group to the user; mapping the second expertise level to 
These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record; therefore claim claims 1, 8, and 15 are allowed.  The dependent claims 2 to 4, 7, 9 to 11, 14, and 16 to 18, being definite, enabled by the specification, and further limiting the independent claims, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morrow, (U.S. Publication No. 2018/0341378) is directed delivery of content based on monitoring of user activity, to enable staggered release of content based on user competency levels, obtained by monitoring user interaction with rendered content, including time spent viewing a given content segment, to update the competency scores and further display of content segments.  However, Morrow does not appear to expressly disclose the mapping of the expertise level to a risk model, the specific identification of content segments that would pose a risk of harm to the reader with an expertise level assigned to the user based on the risk model, the application of visual cues to 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169